The employer and" its insurance carrier have appealed from an award of the State Industrial Board for death benefits in- favor of the widow of Isidore Lauer. The board found that while decedent was engaged in the regular course of his employment as a superintendent of the T. M. & W. H."A. of The Bronx which maintains a synogogue and community center, he fell down three steps to the sidewalk and sustained injuries which resulted in his death. The board found that the injuries sustained by decedent arose out of and in the course of his employment. The evidence sustains the findings. Award affirmed, with costs to the State Industrial Board. All concur. [See post, p. 912.]